Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 9 February 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


          
            Monsieur le Président
            New York 9 Fevrier 1802.
          
          Mon Fils et ma Fille vont vous voir un moment, car ils ne pourront pas s’arrêter beaucoup.—Celle ci accompagne son mari après une absence de treize mois.
          Je me serais chargé du voyage avec un grand plaisir. Mon cœur a besoin de vous voir. Vous m’avez écrit une Lettre charmante. Et si je pouvais me remuer, je ne laisserais à personne une course qui pourrait m’approcher de vous même quelques minutes.—mais depuis quinze jours j’ai la goutte et sur la poitrine encore. Il faut bien me tenir coi.
          Madame Du Pont, mon excellente Garde Malade et qui rend tant de justice à vos vertus, me charge de vous dire mille choses.
          Agreez toujours mon respectueux attachement
          
            Du Pont (de Nemours)
          
         
          Editors’ translation
          
            Mister President
            New York, 9 Feb. 1802
          
          My son and my daughter are going to see you for a moment, for they cannot stay long. The latter is accompanying her husband after an absence of thirteen months.
          I would have undertaken the trip with great pleasure. My heart needs to see you. You wrote me a charming letter. And if I could move, I would not leave to anyone else an errand that would bring me near to you even for a few minutes. But for the last two weeks I have had the gout, and even on the chest. I have to remain quiet.
          
          Madame Du Pont, my excellent home nurse, and who acknowledges so justly your virtues, engages me to wish you all good things.
          Accept forever my respectful affection.
          
            Du Pont (de Nemours)
          
        